 Case 19-61608-grs            Doc 999       Filed 01/19/21 Entered 01/19/21 08:44:36                         Desc Main
                                            Document     Page 1 of 8



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF KENTUCKY

                                                        )
In re:                                                  )   Chapter 11
                                                        )
AMERICORE HOLDINGS, LLC, et al.,1                       )   Case No. 19–61608-grs
                                                        )
                                    Debtors.            )   Jointly Administered
                                                        )
                                                        )   Honorable Gregory R. Schaaf
                                                        )

          NOTICE OF PATIENT CARE OMBUDSMAN’S SIXTH INTERIM REPORT

           PLEASE TAKE NOTICE that on January 21, 2020, Suzanne Koenig was appointed as

  the Patient Care Ombudsman (“Ombudsman”) in the above-captioned Chapter 11 cases by the

  Office of the United States Trustee, pursuant to the Order of the United States Bankruptcy Court

  for the Eastern District of Kentucky dated December 31, 2019.

           PLEASE TAKE FURTHER NOTICE that attached to this Notice is the Ombudsman’s

  sixth interim written report as required by 11 U.S.C. § 333 (the “Report”).

           PLEASE TAKE FURTHER NOTICE that a copy of the Report will be available on the

  Court’s website and will, to the extent allowed by such facilities, be posted at St. Alexius Hospital

  and Izard County Medical Center. You also may contact the following person (who will provide

  a copy free of charge):

                                      Robyn Warren, Legal Assistant
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      Telephone: (302) 421-6839
                                      Facsimile: (302) 421-6813
                                      Email: robyn.warren@saul.com

  1
           The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers
           in parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health
           Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC
           (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard
           County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610);
           and St. Alexius Hospital Corporation #1 (2766).


  37970233.1 01/19/2021
Case 19-61608-grs       Doc 999   Filed 01/19/21 Entered 01/19/21 08:44:36     Desc Main
                                  Document     Page 2 of 8



Dated: January 19, 2021                   SAUL EWING ARNSTEIN & LEHR LLP

                                       By: /s/ John D. Demmy
                                          John D. Demmy (DE Bar No. 2802)
                                          1201 N. Market Street, Suite 2300
                                          P.O. Box 1266
                                          Wilmington, DE 19899
                                          Telephone: (302) 421-6848
                                          Facsimile: (302) 421-5881
                                          Email: john.demmy@saul.com

                                          Counsel for the Patient Care Ombudsman




                                             2
37970233.1 01/19/2021
Case 19-61608-grs           Doc 999    Filed 01/19/21 Entered 01/19/21 08:44:36         Desc Main
                                       Document     Page 3 of 8



           SUMMARY OF OMBUDSMAN’S MONITORING AND CONCLUSIONS

A.        St. Alexius Hospital

          The Patient Care Ombudsman (“Ombudsman”) did not visit St. Alexius Hospital

(“Hospital”) during the period covered by this report, commencing November 17, 2020 and

continuing through January 18, 2021 (the “Reporting Period”), due to COVID-19 precautions and

in compliance with Centers for Disease Control (“CDC”) guidance. The Ombudsman maintained

frequent communications with Carol Fox, Court appointed Chapter 11 Trustee (the “Trustee”), the

Hospital’s Director of Quality and Risk Management (“DQR”), and other Hospital staff through

telephone calls, text messages and e-mail. Through such communications the Ombudsman

understands that the Hospital had no sentinel events or major patient incidents during the Reporting

Period.

          1.       Census

          In the latter part of 2020, the Hospital launched a major marketing campaign focused on

reaching local physicians. The campaign is believed to be responsible for an increase in occupancy

levels reaching to the upper 60s during that time. On the day of a recent conversation with the

Hospital, the current occupancy level or census was fifty-nine patients, with eight patients

receiving nursing care in the medical units and fifty-one receiving behavioral health services.

          2.       Hospital Staffing

          The Hospital staff includes registered nurses, licensed practical nurses, patient care

technicians, emergency medical technicians, and paramedics. Earlier efforts by the Hospital to

recruit nursing staff have been unsuccessful, especially for the critical care areas. During the

Reporting Period, the Hospital conducted a major recruitment blitz including the offering of a

$30,000 sign on bonus. This program resulted in the hiring of forty-one registered nurses; some




37970233.1 01/19/2021
Case 19-61608-grs         Doc 999   Filed 01/19/21 Entered 01/19/21 08:44:36             Desc Main
                                    Document     Page 4 of 8



are already on duty while a few are currently undergoing orientation. The nurses hired under this

program received the bonus on December 15, 2020 and all have signed contracts for a two-year

commitment. While this program has been successful, the Hospital continues to rely on some

agency staff in several specialty areas. The Hospital has a goal to fully staff all areas without the

use of agency nurses.

         3.        COVID-19

         The Hospital treated sixteen patients with confirmed COVID-19 infections; one of these

patients required artificial ventilation for a couple of days. The Hospital has not had any deaths

due to COVID-19. Staff are provided continuous education on COVID-19 prevention, symptoms

and care. If an employee believes they might have COVID-19, they are expected to contact their

supervisor or the employee health nurse via phone. If the employee is experiencing symptoms,

they will be tested for COVID-19.

         In accordance with guidelines issued by the State of Missouri Department of Health, all

new admissions are placed into quarantine. The Hospital has revised its COVID-19 visitation

policy and now prohibits in-person visitors with the exception of the emergency room, which

allows one designated visitor to accompany the patient. Patients in end-of-life status are allowed

to have two visitors at the bedside. Known representatives from other healthcare facilities may

visit patients to evaluate discharge needs to ensure continuity of care.

         4.        Regulatory Activity

         Surveyors from the State of Missouri Department of Health conducted a revisit survey to

determine if the Hospital was again in compliance with all federal conditions of participation. The

revisit survey concluded on November 17, 2020. Surveyors found that the Hospital was in

compliance with all conditions of participation. Consequently, the survey agency rescinded its



                                                 2
37970233.1 01/19/2021
Case 19-61608-grs         Doc 999    Filed 01/19/21 Entered 01/19/21 08:44:36          Desc Main
                                     Document     Page 5 of 8



prior decision to terminate the Hospital from participation in the Medicare program. The surveyors

based their decision regarding Hospital compliance with federal regulations through the Hospital’s

accreditation by the Joint Commission.

         The State of Missouri Department of Health also reviewed the investigation of an incident

occurring at the Hospital in November 2020. In the subject incident, two patients were involved in

an altercation in the behavioral unit. An activity aide assigned to the unit quickly intervened and

no injuries were sustained by either of the patients. The Hospital did a thorough investigation and

reviewed its internal policies and procedures. The investigative team determined that the internal

systems operated in compliance with Hospital policy. The Hospital re-educated all of the staff. As

a proactive measure, the incident was reported to the state’s department of health. The Hospital

received a letter from the assistant chief of the Bureau of Hospital Standards on December 9, 2020

confirming that the Hospital’s internal investigation of the incident was reviewed and was found

to be thorough. No citations were given to the Hospital.

         5.        Staff Education

         The Hospital has continued its education program for the clinical staff including basic

cardiac/pulmonary resuscitation, advanced cardiac life support, advanced pediatric life support,

and initial and refresher classes in crisis prevention intervention. Paragon Education provides

training in disease prevention and infection control. A Nursing Competency Day is held monthly

for clinical staff.

         6.        New Ownership

         The Ombudsman has been advised that the Bankruptcy Court authorized the Trustee to sell

the assets of the Hospital and that a closing of such sale had been scheduled for December 31,

2020 but delayed to accommodate certain issues not directly dealing with patient care issues. The



                                                 3
37970233.1 01/19/2021
Case 19-61608-grs         Doc 999    Filed 01/19/21 Entered 01/19/21 08:44:36               Desc Main
                                     Document     Page 6 of 8



Ombudsman also was advised that closing was scheduled to occur on or before January 15, 2021.

The Ombudsman has requested confirmation whether such occurred, but has not yet been advised

of the status of the sale closing.

         Through communications with Hospital personnel and the Trustee, the Ombudsman has

been advised that: (i) representatives from the new ownership have been involved with the

Hospital leadership for several weeks, (ii) new staff have been recruited and new departments

have been developed, (iii) the security department has been reorganized and a new director has

been hired, (iv) a new computerized tomography (CT) scanner is now in place and was used for

the first time in early January 2021, (v) the new cardiac catheterization lab was scheduled to open

on January 11, 2021, and (vi) according to Hospital administration, all patient records will transfer

to the new ownership through the sale process.

         Assuming the sale of the Hospital’s assets closed as anticipated, this will be the final report

issued by the Ombudsman with respect to the Hospital.

B.       Izard County Medical Center

         The Ombudsman did not visit the Izard County Medical Center (“Medical Center”) in

Calico Rock, Arkansas during this Reporting Period due to COVID-19 precautions in compliance

with CDC guidance. The Ombudsman had frequent telephone and e-mail contact with the

appropriate leaders at the Medical Center. Through such communications the Ombudsman

understands that the Medical Center had no sentinel events or major patient accidents during the

Reporting Period.

         1.        Administration

         The Chief Executive Officer (“CEO”) reports that no key administrative positions have

changed and that daily operations remain the same. All departments are operating normally, and



                                                   4
37970233.1 01/19/2021
Case 19-61608-grs         Doc 999    Filed 01/19/21 Entered 01/19/21 08:44:36            Desc Main
                                     Document     Page 7 of 8



adequate supplies are available. The Medical Center is using several new vendors in order to

maintain adequate medical supplies, personal protective equipment (“PPE”) and medications. All

Medical Center equipment is operating properly, and the CEO confirmed that all systems required

for daily operations are intact. The CEO stated that she has no new information about the status of

the bankruptcy case or of a potential sale of the Medical Center.

         2.        COVID-19 Update

         Currently, the Medical Center does not have any positive COVID-19 cases. The CEO

reported to the Ombudsman that COVID-19 cases in Izard County are increasing daily but the

Medical Center has had only two positive patients, each with mild symptoms. The Medical Center

was given twenty doses of the COVID-19 vaccines, with a second batch of doses to be provided

to the Medical Center on January 16, 2021. The CEO reports that only a few staff members have

opted to take the vaccine and that it is not mandatory for them to take the vaccine. Currently, test

reagent necessary for COVID-19 testing is not available in Izard County and the Medical Center

is unable to run tests; all symptomatic patients are transferred to a larger hospital. The Medical

Center remains on visitor restriction with an exception for patients with end-of-life conditions. The

CEO reports that the hospital has an adequate supply of PPE provided by the State of Arkansas.

         3.        Clinical Update

         The CEO reported to the Ombudsman that no major changes have occurred within the

nursing department. Nurse recruitment remains a major problem however, and the director of

clinical services often has to provide nursing coverage for the Medical Center's patient care. The

census or occupancy level at the Medical Center on January 11, 2021 was three patients and has

averaged between three and five patients during the last few months. The CEO confirms that the

Medical Center has maintained adequate staffing in accordance with the low patient census.



                                                 5
37970233.1 01/19/2021
Case 19-61608-grs         Doc 999    Filed 01/19/21 Entered 01/19/21 08:44:36            Desc Main
                                     Document     Page 8 of 8



Despite the difficulty with staff recruitment, the morale is positive and there has been only minimal

staff turnover.

         4.        Emergency Department

         The Emergency Department (ED) remains open twenty-four hours daily throughout the

week, but community usage has been very low. The Medical Center usually sees only four to five

patients in any twenty-four-hour period. The Medical Center continues to use the same contractor

to supply the care providers; physician coverage has been appropriate. The ED continues to enforce

restrictions on visitors, but a parent is allowed to stay with a child.

         5.        Staff Education

         The required educational programs are in place for the licensed staff and patient care

technicians. Staff have been re-educated on the mandate to wear a mask and a face shield when in

contact with a patient with a positive COVID-19 diagnosis.

                                           CONCLUSION

         The Ombudsman has continued to stay in communication with the Trustee on all areas of

concern and is satisfied that there were no areas of major concern with respect to the operations of

either the Hospital or the Medical Center during the Reporting Period.




                                                   6
37970233.1 01/19/2021
